Citation Nr: 0501875	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for PTSD had not been received, 
and denied his claim for this benefit.  The veteran filed a 
timely appeal to this adverse determination.

In April 2004, the veteran testified at a hearing held via 
videoconference before the undersigned, who is the Acting 
Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

The Board notes that during the course of the veteran's April 
2004 hearing, the veteran testified that he wished to file a 
claim for service connection for a bilateral knee disorder.  
A review of the veteran's claims file reveals that service 
connection for a bilateral knee disorder was previously 
finally denied by the Board in an unappealed decision dated 
in March 1983.  Therefore, the Board finds that the veteran 
is seeking to reopen his previously-denied claim for this 
disability based on the submission of new and material 
evidence.  Further, the Board notes that while the veteran 
testified that he had no problem with his knees prior to 
service and that his knee disorder was incurred in service, 
he has previously stated on multiple occasions that his knee 
disorder pre-existed service.  Therefore, the Board finds 
that the RO should address the issue of service connection 
both on a direct basis and on the basis of inservice 
aggravation.  As this issue has not been developed or 
certified for appellate review, it is hereby referred to the 
RO for appropriate action.

The issue of the merits of the veteran's claim for service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In March 1983, the Board issued a decision affirming the 
RO's denial of service connection for a "nervous 
condition"; this Board decision was not timely appealed by 
the veteran.

3.  In a rating decision dated in July 1984, the RO 
determined that new and material evidence had not been 
submitted sufficient to reopen the appellant's claim for 
service connection for PTSD, and denied the appellant's 
claim; this decision was subsequently confirmed and continued 
by the RO in a rating decision dated in September 1984 and in 
a written determination dated in April 1986, and affirmed by 
the Board in a decision dated in June 1990; this June 1990 
Board decision was not timely appealed by the veteran.

4.  The evidence received since the time of the Board's June 
1990 decision relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1990 Board decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  Evidence received since the June 1990 Board decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in December 2001.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim to reopen 
the claim for service connection for PTSD, as well as notice 
of the specific legal criteria necessary to substantiate this 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in September 2002, in the 
statement of the case (SOC) issued in February 2003, at the 
time of the veteran's hearing before the undersigned in July 
2004, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in April 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records and statements, extensive VA 
outpatient treatment notes and examination reports, including 
medical opinions regarding the correct diagnosis of and the 
etiology of the veteran's disorder, and several personal 
statements made by the veteran in support of his claims.  The 
veteran testified at a hearing held before the undersigned in 
July 2004, and a transcript of his testimony has been 
associated with the claims file.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  The changes to this regulation are 
effective prospectively only for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In this case, since the veteran's claim to reopen was filed 
in December 2001, the revised version of the new and material 
evidence law is for application.  Pursuant to this 
regulation, new and material evidence consists of existing 
evidence, not previously submitted to agency decisionmakers, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In March 1983, the Board issued a decision affirming the RO's 
prior denial of service connection for a "nervous 
condition."  At that time, the Board concluded that the 
evidence showed that the veteran was suffering from a 
personality disorder, which was not considered to be a 
service-connectable disability under VA regulations.

In March 1984, the veteran submitted a statement seeking to 
reopen his claim for service connection for a nervous 
disorder.  At that time, he asserted that his condition was 
post-traumatic in nature.  In July 1984, the RO issued a 
rating decision in which it determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for PTSD had not been received, and denied his 
claim for this benefit.  This denial was confirmed and 
continued in a rating decision dated in September 1984.  

The RO subsequently received a VA medical report which was 
accepted as a claim to reopen.  In April 1986, the RO sent 
the veteran a letter indicating that service connection for 
PTSD remain denied.  The veteran appealed the RO's April 1986 
ruling to the Board which, in a decision dated in June 1990, 
affirmed the RO's denial of service connection for PTSD (the 
Board determined that new and material evidence was not 
needed, as the prior final March 1983 Board decision had not 
specifically considered the claim of service connection for 
PTSD, and thus had not issued a final denial of this specific 
claim).  At that time, the Board determined that the evidence 
did not show that the veteran had experienced stressors of 
such a nature or gravity to lead to the development of PTSD, 
that the record did not contain a supportable diagnosis of 
this disorder, and that the veteran's predominant adjustment 
problems since service were shown to be related to drug abuse 
and a personality disorder, with other recent diagnoses of 
dysthymia and malingering, which were unrelated to the 
veteran's military service.

A timely appeal to this decision was not filed by the 
veteran.  Thus, the June 1990 Board decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100 (2003).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, new and material evidence consists of existing 
evidence, not previously submitted to agency decisionmakers, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Evidence relevant to the veteran's PTSD claim received since 
the time of the prior final June 1990 Board decision includes 
the following items:  private treatment records from Medical 
College Hospitals dated from August 1994 to October 1999; VA 
outpatient treatment notes dated from January 1995 to August 
2002; treatment records from Dr. K., an Assistant Professor 
of Physical Medicine and Rehabilitation at Medical College of 
Ohio, dated from June 1997 to July 1999; the report of a VA 
mental disorders examination conducted in April 1999; the 
report of a VA mental disorders examination conducted in 
August 1999, with a September 1999 addendum; the transcript 
of a hearing held via videoconference before the undersigned 
in July 2004; and numerous statements submitted by the 
veteran in support of his claim.  

The Board finds that these records, to particularly include a 
July 1999 VA psychiatric clinic note written to "clarify" 
the veteran's current mental health diagnosis, which stated 
that the veteran "has had [a] PTSD diagnosis since 1986 
based on Viet Nam combat experiences," set forth the 
veteran's psychiatric symptoms, and then indicated a 
diagnosis of PTSD, relate to an unestablished fact necessary 
to substantiate the veteran's claim, are neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and raise a reasonable possibility of substantiating the 
claim.  Therefore, the claim for service connection for PTSD 
is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.  
To this extent only, the appeal is allowed.


REMAND

Having reopened the veteran's claim, the Board must now 
address the merits of the veteran's claim for service 
connection for PTSD.  In reviewing the veteran's claims file, 
the Board notes that VA has recently received additional 
evidence in this case, consisting of treatment records from 
Medical College Hospitals dated from July 1999 to October 
1999, and receipts dated from March 1986 to June 1989.  While 
the treatment records appear to primarily concern treatment 
for disorders other than PTSD, they are potentially relevant 
in that they indicate diagnoses of PTSD.  However, it does 
not appear that the RO has yet had an opportunity to consider 
this evidence in conjunction with the veteran's claim 
relative to this appeal.  While the Board considered this 
evidence in the first instance without prior RO review for 
the limited purpose of determining whether new and material 
evidence had been received sufficient to reopen the veteran's 
service connection claim, there was no prejudice to the 
veteran in so doing, as the Board's decision to reopen was 
fully favorable to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  However, for purposes of considering 
the merits of the veteran's service connection claim, the 
Board finds that the veteran's claim must be remanded to the 
RO for review of the additional evidence, and preparation and 
issuance of an SSOC.  See also Disabled American Veterans et. 
al. v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (holding that 
significant portions of the Board's new procedures for 
internal development of claims, which allowed for initial 
Board consideration of newly-obtained evidence without prior 
referral to the RO, were invalid).  

In addition, in light of the conflicting nature of recent VA 
diagnoses, including the opinions by VA examiners in April 
1999 and August 1999 that indicated that the veteran was not 
suffering from PTSD, and the July 1999 statement by a VA 
treating psychiatrist clarifying the veteran's correct 
diagnosis was indeed PTSD, the Board finds that a new VA 
examination is required in an attempt to reconcile the recent 
conflicting findings and diagnoses of prior VA examiners.  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  The RO should schedule the veteran 
for a VA mental health examination to 
determine the nature and severity of any 
psychiatric disorder present.  In 
particular, the examiner should render an 
opinion as to whether the veteran 
currently suffers from PTSD.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Any and all tests deemed 
necessary by the examiner for a full 
evaluation should be accomplished.  
Following his examination, the examiner 
should offer an opinion as to the 
likelihood that any psychiatric disorder 
found, to potentially include PTSD, was 
incurred in, or is otherwise related to, 
the veteran's period of military service 
from July 1966 to July 1969, to include 
his reported experiences in Vietnam.

2.  The RO should readjudicate the issue 
of the veteran's entitlement to service 
connection for PTSD, with due 
consideration given to any new evidence 
received since the time of the most 
recent February 2003 SOC issued for this 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.



	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


